Filed 07/30/20                                                         Case 20-23726                                                                        Doc 1


  Fill in this information to identify your case:

  United States Bankruptcy Court for the:

  EASTERN DISTRICT OF CALIFORNIA

  Case number (if known)                                                      Chapter      11
                                                                                                                                Check if this an
                                                                                                                                amended filing




 Official Form 201
 Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                            02/20
 If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number (if
 known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


  1.   Debtor's name                AME Zion Western Episcopal District

  2.   All other names debtor
       used in the last 8 years
       Include any assumed          DBA AME Zion Western Episcopal District, a California Non-Profit Corporation
       names, trade names and
       doing business as names

  3.   Debtor's federal
       Employer Identification      XX-XXXXXXX
       Number (EIN)


  4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                    business

                                    980 9th Street, Suite 2120
                                    Sacramento, CA 95814
                                    Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                    Sacramento                                                      Location of principal assets, if different from principal
                                    County                                                          place of business

                                                                                                    Number, Street, City, State & ZIP Code


  5.   Debtor's website (URL)       https://amez.org/episcopaldistricts/western


  6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                        Partnership (excluding LLP)
                                        Other. Specify:




  Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
Filed 07/30/20                                                            Case 20-23726                                                                           Doc 1
  Debtor    AME Zion Western Episcopal District                                                          Case number (if known)
            Name



  7.   Describe debtor's business        A. Check one:
                                            Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                            Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                            Railroad (as defined in 11 U.S.C. § 101(44))
                                            Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                            Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                            Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                            None of the above

                                         B. Check all that apply
                                            Tax-exempt entity (as described in 26 U.S.C. §501)
                                            Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                            Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                         C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                            See http://www.uscourts.gov/four-digit-national-association-naics-codes.
                                                   8131

  8.   Under which chapter of the        Check one:
       Bankruptcy Code is the
                                            Chapter 7
       debtor filing?
                                            Chapter 9

                                            Chapter 11. Check all that apply:
                                                                   Debtor's aggregate noncontingent liquidated debts (excluding debts owed to insiders or affiliates)
                                                                   are less than $2,725,625 (amount subject to adjustment on 4/01/22 and every 3 years after that).
                                                                   The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the debtor is a small
                                                                   business debtor, attach the most recent balance sheet, statement of operations, cash-flow
                                                                   statement, and federal income tax return or if all of these documents do not exist, follow the
                                                                   procedure in 11 U.S.C. § 1116(1)(B).
                                                                   The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and it chooses to
                                                                   proceed under Subchapter V of Chapter 11.
                                                                   A plan is being filed with this petition.
                                                                   Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                   accordance with 11 U.S.C. § 1126(b).
                                                                   The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                   Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                   attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                   (Official Form 201A) with this form.
                                                                   The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                            Chapter 12

  9.   Were prior bankruptcy                No.
       cases filed by or against
       the debtor within the last 8         Yes.
       years?
       If more than 2 cases, attach a
       separate list.                               District                                When                                  Case number
                                                    District                                When                                  Case number


  10. Are any bankruptcy cases              No
      pending or being filed by a
      business partner or an                Yes.
      affiliate of the debtor?
       List all cases. If more than 1,
       attach a separate list                       Debtor                                                                    Relationship
                                                    District                                When                              Case number, if known




  Official Form 201                               Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 2
Filed 07/30/20                                                           Case 20-23726                                                                               Doc 1
  Debtor   AME Zion Western Episcopal District                                                       Case number (if known)
           Name



  11. Why is the case filed in    Check all that apply:
      this district?
                                           Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                           preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                           A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

  12. Does the debtor own or          No
      have possession of any
      real property or personal                Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                      Yes.
      property that needs
      immediate attention?                     Why does the property need immediate attention? (Check all that apply.)
                                                  It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                                 What is the hazard?
                                                  It needs to be physically secured or protected from the weather.
                                                  It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                                 livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                  Other
                                               Where is the property?
                                                                                Number, Street, City, State & ZIP Code
                                               Is the property insured?
                                                  No
                                                  Yes.    Insurance agency
                                                          Contact name
                                                          Phone



           Statistical and administrative information

  13. Debtor's estimation of      .         Check one:
      available funds
                                               Funds will be available for distribution to unsecured creditors.
                                               After any administrative expenses are paid, no funds will be available to unsecured creditors.

  14. Estimated number of             1-49                                             1,000-5,000                                 25,001-50,000
      creditors                                                                        5001-10,000                                 50,001-100,000
                                      50-99
                                      100-199                                          10,001-25,000                               More than100,000
                                      200-999

  15. Estimated Assets                $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                      $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                      $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                      $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


  16. Estimated liabilities           $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                      $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                      $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                      $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion




  Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
Filed 07/30/20                                                         Case 20-23726                                                                             Doc 1
  Debtor    AME Zion Western Episcopal District                                                      Case number (if known)
            Name



            Request for Relief, Declaration, and Signatures

  WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
             imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

  17. Declaration and signature
      of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
      representative of debtor
                                   I have been authorized to file this petition on behalf of the debtor.

                                   I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                   I declare under penalty of perjury that the foregoing is true and correct.

                                   Executed on      July 30, 2020
                                                    MM / DD / YYYY


                               X   /s/ Lewis Clinton                                                        Lewis Clinton
                                   Signature of authorized representative of debtor                         Printed name

                                   Title   Chief Operating Officer




  18. Signature of attorney    X   /s/ Gabriel E. Liberman                                                   Date July 30, 2020
                                   Signature of attorney for debtor                                               MM / DD / YYYY

                                   Gabriel E. Liberman
                                   Printed name

                                   Law Offices of Gabriel Liberman, APC
                                   Firm name

                                   1545 River Park Drive., STE 530
                                   Sacramento, CA 95815
                                   Number, Street, City, State & ZIP Code


                                   Contact phone     916-485-1111                  Email address      attorney@4851111.com

                                   303010 CA
                                   Bar number and State




  Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 4
Filed 07/30/20   Case 20-23726   Doc 1
Filed 07/30/20                                                                   Case 20-23726                                                                                            Doc 1


   Fill in this information to identify the case:
   Debtor name AME Zion Western Episcopal District
   United States Bankruptcy Court for the: EASTERN DISTRICT OF                                                                                          Check if this is an
                                                  CALIFORNIA
   Case number (if known):                                                                                                                              amended filing




  Official Form 204
  Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
  Are Not Insiders                                                                           12/15

  A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
  debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
  include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
  among the holders of the 20 largest unsecured claims.

   Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
   complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
   including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                    professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                    and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                    contracts)                                                 partially secured          of collateral or setoff
   -NONE-




  Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

  Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
Filed 07/30/20                           Case 20-23726                     Doc 1
                 AME Zion Western Episcopal District - - Pg. 1 of 4


        }
        b
        k
        1
        {
        C
        r
        e
        d
        i
        t
        o
        A
        s
        M
        a
        x




                                U.S.D.O.J. - Office of the U.S. Trustee
                                Eastern District of CA / Sacramento
                                Robert T. Matsui U.S. Courthouse
                                501 "I" St., 7th Floor, Room 7-500
                                Sacramento, CA 95814


                                AME Zion Western Episcopal District
                                980 9th Street, Suite 2120
                                Sacramento, CA 95814


                                Alameda County Assessors Office
                                1221 Oak St STE 145
                                Oakland, CA 94612


                                Borough Assessor's Office
                                907 Terminal Street
                                Fairbanks, AK 99701


                                Bronson
                                P.O. Box 15271
                                Fremont, CA 94539


                                California Department of Tax and Fee Adm
                                Special Opers. Bankruptcy Team, MIC: 74
                                P.O. Box 942879
                                Sacramento, CA 94279-0074


                                California State Board of Equalization
                                Account Information Group, MIC 29
                                P.O. Box 942879
                                Sacramento, CA 94279


                                California TD Specialists
                                8190 E. Kaiser Blvd.
                                Anaheim, CA 92808-2277


                                Clark County Tax Collector
                                P.O. Box 5000
                                Vancouver, WA 98666-5000


                                Denver Assessors Office
                                201 W Colfax Ave #406
                                Denver, CO 80202
Filed 07/30/20                           Case 20-23726                 Doc 1
                 AME Zion Western Episcopal District - - Pg. 2 of 4



                                Dr. Richard Ho
                                6455 Almaden Expy #98
                                San Jose, CA 95120


                                Franchise Tax Board
                                Bankruptcy Section
                                P.O. Box 2952 MSA - 340
                                Sacramento, CA 95812


                                Fresno County Tax Collection
                                2281 Tulare St
                                Fresno, CA 93724


                                Internal Revenue Service
                                P.O. Box 7346
                                Philadelphia, PA 19101-7346


                                Jeff Bleeker
                                8987 E. Tanque Verde Rd. Ste 309-274
                                Tucson, AZ 85749


                                Jeff Bleeker
                                10 Town Plaza #123
                                Durango, CO 81301


                                Kings County Clerk/Recorder’s Office
                                1400 W Lacey Blvd
                                Hanford, CA 93230


                                Kings County Recorders Office
                                500 Fourth Ave.
                                #ADM-AS-0708
                                Seattle, WA 98104


                                Los Angeles County Tax Collector
                                P.O. Box 54027
                                Los Angeles, CA 90054-0027


                                Los Angeles County Tax Collector
                                251 E Ave K 6
                                Lancaster, CA 93535


                                Maricopa County Assessor's Office
                                301 W Jefferson Street
                                Phoenix, AZ 85003
Filed 07/30/20                           Case 20-23726                     Doc 1
                 AME Zion Western Episcopal District - - Pg. 3 of 4



                                Marion County Tax Collector
                                555 Court St NE Ste. 2242
                                Salem, OR 97301


                                Merced County Tax Collector
                                2222 M St
                                Merced, CA 95340


                                Multnomah County Assessment
                                PO Box 2716
                                Portland, OR 97208-2716


                                Municipal Assessor (Ankorage, AK)
                                632 W 6th Avenue, Ste 300
                                Anchorage, AK 99501


                                Placer County Tax Collector
                                2976 Richardson Drive
                                Auburn, CA 95603


                                Sacramento County Assessor
                                3701 Power Inn Rd., #300
                                Sacramento, CA 95826


                                San Bernardino County Tax Collector
                                268 W Hospitality Lane, 1st Fl
                                San Bernardino, CA 92415-0360


                                San Diego County Treasurer-Tax Collector
                                1600 Pacific Hwy
                                San Diego, CA 92101


                                San Francisco Office of the Assessor
                                1 Dr. Carlton B. Goodlett Place
                                City Hall, Room 190
                                San Francisco, CA 94102-4698


                                San Joaquin County Tax Collector
                                44 N. San Joaquin Street., First Floor
                                Suite 150
                                Stockton, CA 95201-2169


                                San Mateo County Tax Collector
                                555 Country Center, 1st Floor
                                Redwood City, CA 94063
Filed 07/30/20                           Case 20-23726                 Doc 1
                 AME Zion Western Episcopal District - - Pg. 4 of 4



                                Santa Clara Assessors Office
                                East Wing, 5th Floor
                                70 West Hedding Street
                                San Jose, CA 95110


                                Santa Clara County Recorder's Office
                                70 W Hedding Street 1st Floor
                                San Jose, CA 95110


                                Security Title Agency, Inc.
                                Default Services Division
                                4722 N. 24th Street, 2nd Floor
                                Phoenix, AZ 85016


                                Socotra Capital, Inc.
                                2208 29th Street, Suite 100
                                Sacramento, CA 95817


                                Stanislaus Tax Collector
                                1010 10th Street
                                Modesto, CA 95354


                                Yosemite Capital LLC
                                c/o Tom Malgesini
                                225 Marvin Avenue
                                Los Altos, CA 94022
Filed 07/30/20                                                                Case 20-23726                                                        Doc 1




                                                                   United States Bankruptcy Court
                                                                         Eastern District of California
     In re      AME Zion Western Episcopal District                                                              Case No.
                                                                                       Debtor(s)                 Chapter    11




                                               CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

    Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
    recusal, the undersigned counsel for AME Zion Western Episcopal District in the above captioned action, certifies that
    the following is a (are) corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10%
    or more of any class of the corporation's(s') equity interests, or states that there are no entities to report under FRBP
    7007.1:



        None [Check if applicable]




     July 30, 2020                                                        /s/ Gabriel E. Liberman
     Date                                                                 Gabriel E. Liberman
                                                                          Signature of Attorney or Litigant
                                                                          Counsel for AME Zion Western Episcopal District
                                                                          Law Offices of Gabriel Liberman, APC
                                                                          1545 River Park Drive., STE 530
                                                                          Sacramento, CA 95815
                                                                          916-485-1111 Fax:916-485-1111
                                                                          attorney@4851111.com




    Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                           Best Case Bankruptcy
